Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment after Final
This Office Action is made in response to amendment after final, filed 26 January 2021.

Continuation of 3
NOTE:  Applicant's proposed amendments to Claims 21, 28, and 53 do not merely cancel claims, adopt examiner suggestions, remove issues for appeal, or in some other way require only a cursory review by the examiner. Accordingly, further search and/or consideration is required on the part of the examiner.

Continuation of 12
… does NOT place the application in condition for allowance because: In response to the argument that the combination of Nicholson and Yruski do not teach querying the server for the additional content at a certain time point that was received prior to, as claimed, Examiner respectfully disagrees.  Yruski teaches receiving locations where ads are to be inserted, ([0013]) and Nicholson teaches that a set-top box can request an advertisement at any time such that ads may be selected for display at particular times, ([0031] and [0035]).  Since Nicholson discloses that ads can be requested at any time, then the ads can be requested at the timepoints defined by Yruski.  It is the combination of Cohen, Yruski and Nicholson which discloses the limitations of Claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421